Citation Nr: 1632506	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  11-31 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the Veteran is competent for Department of Veterans Affairs (VA) benefits purposes to handle disbursement of funds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which finalized a finding of incompetency which had previously been proposed in a November 2007 rating decision.  

The Veteran testified at a Board hearing in September 2013, and a transcript of the hearing is of record.  The Veterans Law Judge at the Board who conducted the September 2013 hearing is no longer with the Board.  The Veteran was accordingly afforded the opportunity of a hearing before another Veterans Law Judge at the Board.  The Veteran, by a September 2016 signed submission, declined the opportunity of a new Board hearing.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

FINDINGS OF FACT

The Veteran is not competent to manage his own funds without limitation.


CONCLUSION OF LAW

The Veteran is not mentally competent for the purpose of receiving direct payment of his VA benefits.  38 U.S.C.A. §§ 5107, 5502 (West 2014); 38 C.F.R. § 3.353 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The VCAA applies to "claims" and "claimants." See Id.  The appeal as to the finding of incompetency arises from actions initiated by the RO under the requirements of regulations discussed below.  The finding of incompetency and this appeal did not arise from a "claim."  Hence, the VCAA is not applicable in this instance.  The Veteran was nonetheless afforded appropriate notice of the proposed finding of incompetency prior to the decision so finding, and relevant evidence was obtained pertinent to the issue of competency.  

The Board in its November 2014 remand required that relevant treatment records     be obtained and that a letter be requested from Dr. C., the Veteran's VA treating physician, for competency purposes.  It also required a VA examination addressing the question of competency.  This development has been substantially accomplished, including statements received by the Veteran's treatment psychiatrist and his community care coordinator to the examining psychiatrist that they would not      write letters supporting competency, and the VA examining physician's May 2015 examination report adequately addressing the question with an analysis supported by adequate rationale including based on the evidence of record.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



Analysis

Under VA regulations, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including the capacity to manage disbursement of funds without limitation.  38 C.F.R. § 3.353(a) (2015). Unless the medical evidence is clear, convincing, and leaves        no doubt as to the person's incompetency, VA will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c) (2015).  Determinations should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, the facts relating to commitment or hospitalization, and the holding of incompetency.  Id.   The Board notes that there is a presumption in favor  of competency, and where reasonable doubt arises regarding a beneficiary's mental capacity to contract or manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R.     § 3.353(d) (2015); see also 38 C.F.R. § 3.102 (2015).

The Board notes that while the Veteran's primary psychiatric disability has        been diagnosed as paranoid schizophrenia, other impairments, such as impaired executive functioning and drug and alcohol dependence with a long history of significant drug and alcohol abuse, and the Veteran's ready susceptibility to negative influences, all contribute as impairments interfering with the Veteran's capacity to manage funds in his own best interest. 

Multiple past VA examiners have emphasized that the Veteran has not been functional at a level on a consistent basis as to be able to maintain employment, due to symptoms of schizophrenia including intervals of lack of lucidity, difficulties interacting with others, and delusions or hallucinations.  Chronic symptoms of schizophrenia have  been generally characterized as moderate to severe.  These symptoms also made maintaining social relationships difficult.  An extensive history of alcohol and drug  use is also documented in the record, as is a more limited history of suicidality.  The Veteran has denied having significant family relationships and has not identified other support groups.  A history of assaultive behavior is noted.  A history of legal difficulty is also noted, including for theft.  

The record contains an April 2010 evaluation by a VA clinical neuropsychologist, Dr. B., who noted that the Veteran's capacity to perform math computations and his understanding of his monthly income and expenses was "relatively intact," but who also noted that the Veteran acknowledged past difficulties with schizophrenia and polysubstance abuse as leading to past findings of incompetence for VA benefits purposes. The neuropsychologist then suggested assistance that might be provided   to the Veteran including reminders to pay his bills, if his status as payee were to be restored.  The neuropsychologist also noted findings suggesting impaired executive functioning as well as memory issues.  The neuropsychologist concluded, "However, given his relatively intact performance with math computations and his understand  of his current monthly income and expenses, if provided with assistance (e.g., help remembering to pay his bills; assistance balancing his account/check book) he may be able to manage his day to day finances." 

In a further note in April 2010, the same VA neuropsychologist added, "Continued abstinence from substances of abuse as well as successful control of symptoms of schizophrenia may increase the possibility he could be successful managing his own finances."  

However, the Board notes that this April 2010 evaluation by Dr. B. speaks to a possibility of competence but not to a likelihood, or probability, of competence,  and hence is assigned less probative weight.  38 C.F.R. § 3.102 (2015); see Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that evidence favorable to a Veteran's claim that does little more than suggest a possibility that the illnesses might have been caused by service radiation exposure is insufficient to establish service connection).

In December 2010, J.G., a private psychologist, provided an examination to address the Veteran's competency to manage his own funds.  The psychologist reviewed  the Veteran's medical records and noted his history.  He also noted that the Veteran was occasionally lucid such as during the time of the interview, but that the Veteran has presented "again and again" over 40 years with a thought disorder, which      was "chronic with occasional periods of being functional," and that the thought disorder was "moderate to severe."  The examiner further noted that the Veteran had "moderate to severe" delusions that were chronic and periodic, and "moderate to severe" hallucinations.  The examiner observed that his severity of symptoms varied with his compliance with medications.   The Veteran had a history of inappropriate and at times bizarre behavior, and suicidal thoughts on many occasions over the years, at times with plans.  He also had homicidal thoughts    over the years, which he did not act on.  While the Veteran was presentable at the interview, his record documented a problem maintaining personal hygiene or other basic activities of daily living over the years, including most recently documented in February 2010.  He also had chronic, periodic, moderate to severe disorientation to person, place, and time.  Mild to moderate memory loss was also noted.  The Veteran did not suffer from depression at the time of examination, with recent effectiveness of anti-depressant medication.  The Veteran also did not suffer from anxiety.  However, the Veteran was observed to have suffered from moderately impaired impulse control numerous times in the past in a chronic, periodic fashion, though the examiner assessed that this was not a problem "in the current chapter    of his life."  Relatedly, the examiner noted that the Veteran had a long-standing problem with alcohol and polysubstance abuse, though the Veteran reported to the examiner that he had been abstinent from drugs for the past five years and from alcohol for the past 15.  The examiner reviewed medical records principally over the prior five years, variously documenting schizophrenia, his requiring daily  health supervision, his incapacity to live alone, his inability to handle finances,     his incompetence to handle disbursement of funds, and legal issues involving forgery and theft from the elderly.  

Regarding functional capacity, the December 2010 private examiner concluded that the Veteran could not function at a level to enable him to be employed or "to enjoy significant ongoing social functioning."  Nonetheless, the examiner concluded that the Veteran was competent to handle disbursement of funds because he did not present to the examination displaying a thought disorder, inappropriate behavior,   or evidence of polysubstance abuse.  The examiner added, "He was earnest in his appeal to manage his own funds, well aware that in the past this has resulted in his being taken advantage of by others."

Multiple past evaluations have noted executive function deficits limiting ability to manage or make prudent choices with funds, and making it more likely the Veteran would be taken advantage of financially.

At a July 2012 VA examination, pertinently, the examiner noted the following:

The Veteran is doing well currently but all evidence suggests (testing, chart review, Veteran's self-report) that he benefits from some assistance with his money.  He described difficulties with judgment, addiction, mental health concerns, and exploitation.  He states he has often been taken advantage of in the past especially regarding money.  The Veteran needs to establish a strong record of managing his dispensable income prior to having the responsibility for his money turned over to him.  He has become homeless due to exacerbations of his addictions and schizophrenia. This is a serious situation.

Unfortunately, the Veteran has not demonstrated a history that suggests that he is competent for VA purposes (to manage his VA benefits).  

[....]

The Veteran is not competent for VA purposes (to manage VA benefits).

The July 2012 VA psychiatric examination diagnosed schizophrenia, undifferentiated type, and polysubstance dependence in early partial remission.  

In a September 2012 note a VA physician, upon review of the above-noted April 2010 VA neuropsychological evaluation, concluded, "It is therefore likely that [the Veteran] could be taken advantage of given the proper circumstances or [if] complex and surreptitious financial transactions were to occur."

The same VA neuropsychologist Dr. B. who evaluated the Veteran in April       2010 evaluated him again in June 2013, and found, pertinently, "[The Veteran's] performance on measures of everyday living, decision making, and judgement make him a good candidate for supervised direct pay."  The neuropsychologist further informed, "Despite showing some weaknesses in attention, learning and memory, processing speed, language and visuospatial processing, the executive functions  and functional living abilities assessed in the present evaluation appeared to be generally intact."  The Veteran's treatment records reflect that he was referred (ultimately) to Dr. B by his treating psychiatrist Dr. C. for an opinion on the competency question.  

At his September 2013 hearing before a Veterans Law Judge at the Board, the Veteran testified that he was still receiving treatment for his schizophrenia, and   that for the past year he was living in a VA group home in Cleveland, Ohio.  He additionally testified to having worked out a five-step process with his care provider toward achieving competence to handle his own financial affairs.  

In a January 2015 submission, the Veteran asserted that his treating psychiatrist, Dr. C., and the VA neuropsychologist Dr. B. (Dr. B. as detailed above) "agreed" that he should receive his VA payments himself.  The Board notes that the above-discussed records reflect that Dr. C referred the question of competency to be answered by a qualified professional, and that assessment was ultimately provided by Dr. B. in June 2013.  The Board herein comes to the opposite conclusion regarding competence, based on more recent opinions and more recent evidence demonstrating incompetence.  

In a February 23, 2015 report of contact, a contact person at Ross Country Community Action (the organization then designated as payee for VA benefits disbursement purposes) informed that she was very concerned about the Veteran, stating the Veteran required more assistance that she could manage, and adding that the Veteran told her that he spends his money on drugs and prostitutes.  The Board does note that the record reflects some conflict between the Veteran and this contact person concerning funds distribution.  

The Veteran most recently underwent VA examination in May 2015 to address competency to be his own payee for VA benefits.  The examiner reviewed the Veteran's treatment and hospitalization records as well as past examination reports and the Veteran's September 2013 hearing testimony.  He observed a history of    53 hospitalizations, both psychiatric and drug rehabilitation, since 1984.  While    the Veteran had a three-year interval without hospitalization, this was broken by inpatient drug rehabilitation in January 2015.   The examiner noted that the most recent drug relapse included repeated use around December 2014, as supported     by treatment notes, this despite the Veteran being reminded by his counselor in November 2014 regarding dangers of living alone and being susceptible both to being around drugs and to being negatively influenced by drug users, versus remaining in the structured environment of a CRC home.  

The May 2015 examiner noted that the Veteran's current VA treating psychiatrist, Dr. R., had said that she would not write a letter supporting him becoming his own payee.  Further, Ms. M., his current community residential care coordinator, also would not support him becoming his own payee.  Ms. M. informed in her January 2015 report that of the money the Veteran had recently received he gambled $500  in a casino and spent some money on girls he knew including giving them money, leaving him with only $100.  

A St. Louis University Mental Status Examination administered as part of the    May 2015 examination resulted in a score of 18/30, which suggested significant cognitive dysfunction.  The examiner noted that the Veteran was "rather easily influenced by negative factors," and that he was "recently swayed [...] to relapse into his drug use."  The examiner recounted recent drug use episodes reported by the Veteran, and the Veteran also conceded at the examination that "other people were able to coerce him into doing things that are not good for him rather easily."  Based on review of the Veteran's history and examination findings, the May 2015 examiner concluded that if the Veteran were allowed to independently manage     his finances he would "more likely than not be negatively influenced by others to misspend his money leaving him [...] unable to pay for most basic life expenses (i.e., rent, food, utilities)."

The Board concludes that the preponderance of the evidence is consistent with    and supportive of the May 2015 VA examiner's findings and conclusions, and that these conclusions are supported by sound rationale informed by extensive review of the Veteran's history and consideration of the Veteran's likely behaviors given his long history of psychiatric disability and demonstrated failure up to the present to spend money prudently and to act in a manner consistent with preserving his own resources as are necessary to pay for his most basic needs.  

These conclusions of the May 2015 examiner are also consistent with the refusal    of his current treating psychiatrist and his current community residential care coordinator to support his being his own payee.  They are also consistent with findings in more recent treatment notes, which include noted relapse into use of crack cocaine in the past year, and findings of ongoing lack of positive coping  skills and lack of positive support.

The Board does not find the Veteran's own statements including at his hearing persuasive in reassuring that he has capacity to act financially in his own best  interest on an ongoing basis, or even to preserve funds needed for his most basic needs.  Rather, the Veteran's statements of competence either at his hearing or in submitted statements when not challenged to think critically about his own capacities are not consistent with his statements when challenged by the VA examiner in     May 2015 to consider the reality of his capacity to resist being swayed by negative influences.  These negative influences have repeatedly, both in the past and very recently, readily led him to expend all or nearly all his available resources on illicit, self-destructive, and/or financially wasteful activities.  

The Board notes the Veteran's testimony to the effect that he had worked with his care provider toward achieving competence, and the Veteran may sincerely believe that he should be found competent.  However, the question of competence to handle disbursement of funds is ultimately based on medical issues beyond the Veteran's purview as a layperson.  The Veteran has not been shown to possess the requisite expertise or knowledge to address these questions.  Jandreau v. Nicholson, 492  F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Further, as the Veteran has demonstrated by his recent relapse to illegal drug use, the Veteran has, at best, shown himself to be a poor judge of his own capacities to resist temptation.  There appears to be little objective basis to conclude that the  May 2015 VA examiner's finding that the Veteran is not competent to handle disbursement of funds was incorrect.

The Board has considered the private examination assessment by J.G. in December 2010 with the conclusion that the Veteran was then competent to handle disbursement of funds.  However, the Board observes that this opinion appears to have been substantially qualified as based on the Veteran's mental status at the time of that examination, accepting assertions of abstinence from illicit substances and affording  a degree of trust that the Veteran would not be taken advantage of by others as he had multiple times in the past.  However, as has been documented since that examination, the Veteran has continued to relapse into substance abuse, into not preserving his financial resources against waste but rather spending and gambling profligately and irresponsibly without regard to how he will pay for shelter or sustenance, and into being led astray by others and taken advantage of.  Thus, this private assessment appears to have been sorely lacking in perspicacity, or indeed any foresight that the Veteran's noted recurrent and chronic difficulties present over decades by that time, would likely resurface and that observations on a single day were not likely an appropriate basis to disregard the Veteran's well-documented history of recurrent  self-destructive and financially ruinous behaviors.  Hence, the opinion rendered by J.G., so lacking in clarity of foresight, is judged by the Board to be entitled to little weight.  

While the Board notes the VA neuropsychologist's June 2013 assessment that      the Veteran was a "good candidate for supervised direct pay," this opinion was necessarily not informed by more recent behaviors demonstrating the Veteran's ongoing pattern of relapse into substance abuse, and continued incapacity to responsibly preserve financial resources and avoid being led astray by negative influences of persons who would take advantage of him and separate him from needed resources.  

While the Board is duly cognizant of the presumption in favor of competency,         the Veteran's psychological impairment, variously characterized as paranoid schizophrenia or other psychosis, coupled with impaired executive functioning, impaired short term memory, impaired impulse control, and greatly impaired capacity to resist the urging of others to engage in profligate and self-destructive behaviors,    all combine to present an overwhelming picture that the Veteran lacks the mental capacity, because of injury or disease, to contract or manage his own affairs, including to manage disbursement of funds without limitation.  38 C.F.R. § 3.353.  The Board arrives at this conclusion based on the Veteran's long history continuing up to the present of making choices which are self-harming and/or destructive of resources, including recent episodes of quickly losing and wasting necessary funds as well as addictive illicit drug use as a likely continuation of a long history of recurrent drug addiction, based on his significant cognitive dysfunction and impaired executive functioning; based on his repeatedly demonstrated greatly impaired capacity to resist being negatively influenced by others without apparent regard for impacts on his health, wellbeing, or financial resources; and based on the weight of well-supported rationales and conclusions of VA examiners, as implicitly supported by treatment   and care providers, that the Veteran should not be allowed control over his own VA benefits.  

The Board accordingly finds the presumption of competency to be rebutted by     the most probative evidence, and this evidence that the Veteran is not competent    to handle his finances is clear and convincing.  38 C.F.R. § 3.353(d).  This is supported by the well-reasoned analysis of the May 2015 VA examiner and is supported by refusal of his VA treating psychiatrist, Dr. R., and his community  care coordinator, Ms. M., to provide letters supporting his being found competent   to be his own payee for disbursement of VA funds.   Thus, the Veteran is not competent for purposes of receiving direct payment of his VA benefits.  38 C.F.R. § 3.353.



ORDER

The Veteran is not competent for VA benefits purposes to handle disbursement      of funds and entitlement to restoration of competency is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


